DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 05/31/2022.
Claims 1, 16 and 17 have been amended.
Claims 1-17 are pending for examination.

Response to Arguments
Applicant's arguments filed 05/31/2022, with respect to the rejection of the pending claims under 35 U.S.C. §103 have been fully considered.
Applicant argues that as amended, independent Claims 1, 16, and 17 each recite, in part, that "the child frame displayed in the parent frame is rendered at least in part by: receiving information from the displayed parent frame directed to the same domain as the child frame; and using, as input to the customized rendering code received from the proxy, the information received from the displayed parent frame directed to the same domain as the child frame.". None of Cui, Appleton, and Stahl discloses these limitations. (Rem./Arg. Page 7)
Examiner, in current rejection, relies on Casalaina to teach this amended limitation, see newly crafted rejection, infra.

Double Patenting
US Patent  No. 10,902,522 has been considered for double patenting purposes, however, the claims in the instant application are patentably distinct from those in the US Patent  No. 10,902,522 and no provisional double patenting rejection is required at this time. Applicant is reminded to maintain a clear line of demarcation between the instant application and the co-pending applications. See MPEP § 822 and 37 C.F.R. 1.78.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0095974 (Cui et al.) in view US 2008/0301643 (Appleton et al.) further in view of US 2014/0222469 (Stahl et al.) and US 2011/0274258 (Casalaina et al.).

Regarding Claim 1, Cui teaches a system, comprising: one or more processors ((Fig. 7 and ¶  0068 teach system 700 includes a processor 702) configured to: receive a request to provide content that is renderable on a client ([¶ 0043] iframe 214 may make requests for data from third-party websites for data to render. For example, the mashup application may request mapping data to display a map),
in response to receiving the request, generate customized rendering code for the client ([⁋ 0055], a request is received to render a mashup application of the at least one mashup applications from the user device. The mashup application may include code to display a combination of business object data and third-party web service data. [¶ 0057] the mashup application transmit one or more files [i.e., generated customized rendering code] to be rendered on a user device as well as performing processing of commands (interactions) related to the one or more files. Renderable content of the mashup application and content hosted at the first domain may be visible to a user via the webpage hosted at the first domain using the user device); and
send, the generated customized rendering code to the client, wherein the client is configured to execute the customized rendering code, wherein executing the customized rendering code causes the client to invoke a third  party  engine and render results from the third party engine in a child frame that is displayed within a parent frame ([Fig. 5, ¶¶ 0043-0044] The mashup code rendered in iframe 214 may make one or more requests for data from third-party websites for data to render. For example, the mashup application may request mapping data to display a map. ¶ 0057 teaches the mashup application transmit one or more files to be rendered on a user device as well as performing processing of commands (interactions) related to the one or more files. Renderable content of the mashup application and content hosted at the first domain may be visible to a user via the webpage hosted at the first domain using the user device. The mashup application is rendered in an iframe of the container.¶ 0059-0060 teach a request to retrieve data from the third-party web service may be invoked within the mashup application. The first domain a received response from the third-party web service. The response sent to the mashup application in the container and the mashup application updated with data included in the response. Updated business object data from the first domain may be received at the mashup application. The renderable content may be updated to include the updated business object data. Fig. 4 illustrates map displays in the child frame), and wherein the child frame and the parent frame are directed to a same domain (¶ 0040 Cui further teaches base webpage 202, mashup framework 504, and mashup backend 506 are associated with the base domain [i.e. same domain]); and 
a memory coupled to the one or more processors and configured to provide the one or more processors with instructions (Fig. 7 illustrates Main memory 704, Instruction 724, Processor 702).
Cui does not explicitly teach, however, Appleton teaches wherein the request was forwarded by a proxy on behalf of the client ([Fig. 1A, ⁋ 0026]. display 100 of a mapping application interacting with two portable program modules, referred as a "mapplet". [⁋ 0035], The modules are implemented as code, referenced here as a mapplet stub, inside an iframe embedded in a maps HTML page 120. [¶ 0037] An HTTP proxy service provide access to external data. [⁋ 0090] mapplet may contact a data server…use of a proxy server, such as the Google proxy server provided by iGoogle as part of the Google Gadgets API. [⁋ 0091] the request and response go through a service such as the http://gmodules.com/ig/proxy service provided by Google as part of the Google Gadgets API; a proxy server such as the Google proxy server forwards the request to the remote server, which responds to the Google proxy server, which forwards the response to the mapplet).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  to modify Cui with Appleton, in order to use a proxy to send request and get response from an external server, because it would provide security for accessing information from an external data source [see, Appleton ⁋ 0037].
While, Cui teaches a business service provider create a "mashup" application that incorporates data from multiple sources. For example, business data such as client addresses could be joined with mapping data from a third-party service and shown in a single interface hosted on the business service provider [⁋ 0002], however, Cui in view of Appleton do not explicitly teach, but, Stahl teaches  wherein a user interface usable to perform at least a portion of an insurance-related workflow is displayed in the parent frame ([⁋ 0025] using a GUI enable customer to enter insurance customer data appropriate for the type of insurance sought. [⁋ 0042], information can be obtained in support of the insurance re-quoting process is through a browser plug-in. A customer service a re-quoting provider can provide links to numerous websites that could provide meaningful information into the re-quoting process. The destination sites are loaded [i.e., displayed] in an IFrame and a CrossFrame style technique used to communicate between the containing page and the Iframe).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  to modify Cui’s a business service provider with Stahl’s GUI for insurance quotes, in order to provide a user interface that usable to perform insurance related work flow presented in a parent frame and third party data in a iFrame embedded in the parent frame as taught by Stahl, because it would be predictable to use of known technique to improve similar business service in the same way.
As aforementioned, Cui teaches parent frame directed to the same domain as the child frame, however, Cui in view of Appleton and Stahl do not explicitly teach, but Casalaina teaches wherein the child frame displayed in the parent frame is rendered at least in part by: receiving information from the displayed parent frame directed to the same domain as the child frame; and using, as input to the customized rendering code received from the proxy, the information received from the displayed parent frame directed to the same domain as the child frame ([¶ 0164] teaches a hidden HTML iframe technique for providing cross-domain communication between frames. Using the hidden HTML iframe technique, messages may be passed through the hash as with the hash technique. The messages are passed to a hidden HTML iframe that points to a proxy page within the same domain as the target frame. Since the hidden HTML iframe and the target HTML iframe are in the same domain, they can safely communicate with each other. Because code is placed on the target domain when using the hidden HTML iframe technique, this technique does not break browser security. [¶ 0161] teaches the handling of event passing between cross-domain HTML iframes. The code may use the cross-domain scripting API, the postMessage1 method provided by HTML 5, the hidden HTML iframe method based on the browser. Events that are fired within the console may be captured and re-fired to cross-domain HTML iframes and/or vice versa using one of these methods. Therefore, given the broadest reasonable interpretation, Examiner interprets “event passing between cross-domain HTML iframes” to read on “child frame receive information from parent frame as input to the customized rendering code in child frame”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cui’s processing user input parameter with Casalaina’s hidden HTML iframe technique to secure communication between frames. The motivation of the combination is to allow secure inter-frame communication.

Regarding Claim 2, Cui teaches the system recited in claim 1, wherein the parent frame is associated with a first URL (Fig. 2, ¶ 0030 teach domain address 204 [i.e., first URL] correlates with base domain 114).

Regarding Claim 3, Cui teaches the system recited in claim 2, wherein the child frame is an iframe associated with a second URL (Fig.2, ¶ 0032 teaches the base webpage may include isolated mashup execution portion 210 for embedded mashup application 216. Embedded mashup application 216 may be loaded into isolated portion 210 via an activation (e.g., a user selection of the mashup application) of a webpage element [i.e. second URL] in the base webpage”).

Regarding Claim 4, Cui teaches the system recited in claim 2, wherein the customized rendering code is hosted on a domain different from the domain associated with the first URL (¶ 0018 teaches a mashup may combine data from multiple sources into one display. For example internal (e.g., business object) data may be combined with data received from external web services (e.g., mapping or searching web services). ¶ 0033 teaches mashup interface that includes data from GOOGLE.RTM. Maps, YAHOO!.RTM. Search, and address business object data).

Regarding Claim 8, Cui teaches the system recited in claim 1, wherein the customized rendering code comprises code for executing a portion of an API associated with the third party engine ([¶ 0037], the container page may receive an HTML message including the HTML code of the mashup application. This mashup application code may then be posted to the servlet to be rendered in the iframe. [¶ 0039] code of the mashup application may make REST service requests to a service provider (e.g., mapping service) [i.e. the third party]. Upon receiving a response from the service provider the container page may forward the response to the mashup application as a callback message).

Claim 16 is rejected under the same rationale of claim 1. 
Claim 17 is rejected under the same rationale of claim 1. Cui further discloses a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions as required by the claim (see, Fig. 7, ⁋ 0061).

Claims 5-7 is rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Appleton, Stahl and Casalaina, further in view of US 2008/0320568 (Hawkins et al.).

Regarding Claim 5, while, Cui teaches authenticates a user before transmitted the electronic interface to the client device [⁋ 0013], however, Cui in view of Appleton, Stahl and Casalaina do not explicitly teach, but Hawkins teaches the system recited in claim 1, wherein the one or more processors are further configured to receive a set of credentials associated with the client ([¶  0018] users may be authenticated by supplying a credential such as an account number, username, Personal Identification Number (PIN), password, or the like before services such as uploading and/or downloading content using content distribution system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  to modify Cui, Appleton, Stahl and Casalaina with Hawkins in order to authenticate client based on credential to provide third party executable content, because it would enable the system to use of known technique to authenticate user to access content.

Regarding Claim 6, as aforementioned, Cui teaches authenticates a user before transmitted the electronic interface to the client device, however, Cui in view of Appleton, Stahl and Casalaina do not explicitly teach, but Hawkins teaches the system recited in claim 5, wherein the one or more processors are further configured to authenticate the client based at least in part on the received set of credentials ([¶ 0018] authentication module provide a mechanism for authentication of one or more users of content distribution system. …users may be authenticated by supplying a credential such as an account number, username, Personal Identification Number (PIN), password, or the like before services such as uploading and/or downloading content using content distribution system …Authentication module may also verify whether users may be a registered user or an unregistered user. For example, authentication module may be used to determine whether user 105 may be registered to provide content to and access content from content distribution system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  to modify Cui, Appleton and Stahl with Hawkins in order to authenticate client based on credential to provide third party executable content, because it would enable the system to use of known technique to authenticate user to access content.

Regarding Claim 7, as aforementioned, Cui teaches authenticates a user before transmitted the electronic interface to the client device. Cui further teaches make request for data from third-party websites for data to render. For example, the mashup application may request mapping data to display a map. …the response is returned to mashup framework, which in turns sends the response to base webpage, invoked at mashup iframe 214 for processing data included in the response [⁋⁋ 0043-0044],  however, Cui in view of Appleton, Stahl and Casalaina do not explicitly teach, but Hawkins teaches the system of claim 6, wherein the customized rendering code is sent based at least in part on the client having been authenticated ([Fig. 1, ⁋  0018] authentication module 135 provide a mechanism for authentication of one or more users of content distribution system. …users may be authenticated by supplying a credential such as an account number, username, Personal Identification Number (PIN), password, or the like before services such as uploading and/or downloading content using content distribution system. [⁋ 0019], publishing module 140 may generate displays such as Web pages that may be delivered to user 105 via HTTP using interface and host application 145. The user may then upload or download content by interfacing with the display that may be generated by publishing module 140).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  to modify Cui, Appleton, Stahl and Casalaina with Hawkins in order to provide third party executable content based on authentication of the client, because it would enable the system to use of known technique to authenticate user to access content.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Appleton, Stahl and Casalaina, further in view of US 2015/0199318 (Lemonik et al.).

Regarding Claim 9, Cui in view of Appleton, Stahl and Casalaina do not explicitly teach, however,  Lemonik teaches the system as recited in claim 8, wherein the customized rendering code comprises a license used to obtain the portion of the API associated with the third party engine ([¶ 0217], license agreement may offered to install add-on in child frame. [¶ 0223], Fig. 34 shows third part application 1801, add-on 3306 associated with and/or attached to the third party application, and document 3301 created using the third party application, displayed in a frame embedded in a webpage 1822.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention  to modify Cui, Appleton, Stahl and Casalaina with Lemonik in order to  provide third party add-on to get the third party executable content which include license, because it would ensure the system comply with a license agreement to use the third party content.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Appleton, Stahl and Casalaina, further in view of US 2006/0212803 (Arokiaswamy et al.).

Regarding Claim 10, Cui in view of Appleton, Stahl and Casalaina do not explicitly teach, however, Arokiaswamy teaches the system as recited in claim 1, wherein the client is configured to render the child frame based at least in part on initialization parameters included in a hidden item ([¶ 0021] when secondary content is received at web client, a browser application renders the secondary content within the Iframe [i.e. child frame] component. IFrame retrieves the secondary content height and width values [i.e. initialization parameters] from the document object using the properties. …it would be possible to store the values in the hidden field of the source page if the content is from the same domain).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cui, Appleton, Stahl and Casalaina with Arokiaswamy in order to get values of a secondary content to initialize iFrame from a hidden field to render the secondary content in the iFrame, because it would ensure to setup the child frame according to the content properties in a background process.

Regarding Claim 11, Cui in view of Appleton, Stahl and Casalaina do not explicitly teach, however, Arokiaswamy teaches the system as recited in claim 10, wherein the customized rendering code includes code for retrieving the initialization parameters ([¶ 0021]  when secondary content is received at web client, a browser application renders the secondary content within the Iframe component. IFrame retrieves the secondary content height and width values [i.e., initialization parameters] from the document object [i.e., rendering code] using the properties). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cui, Appleton and Stahl with Arokiaswamy in order to retrieving height and width values from the document object of the secondary content, because it would allow to configure the child frame properly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Appleton, Stahl, Casalaina and Arokiaswamy, further in view of US Patent no. 8347083 (Scudder).

Regarding Claim 12, Cui in view of Appleton, Stahl, Casalaina and Arokiaswamy do not explicitly teach, however, Scudder teaches the system as recited in claim 11, wherein the customized rendering code includes a key for accessing the hidden item ([C.8;L.30-38, Fig. 9] a master frame 302 may send a message 902 to a secondary frame 304. …A master frame 302 may appended information using an encryption key, When a secondary frame 304 receives the message 902, the frame 304 may decrypt the message using the appropriate encryption key).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine aforementioned references with Scudder in order to  use an encryption key for accessing the information from master frame, because it would ensure the security of the inter-frame communication.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Appleton, Stahl and Casalaina, further in view of US Patent no. 8689099 (Hanni et al.).

Regarding Claim 13, Cui in view of Appleton and Stahl  do not explicitly teach, however, Hanni teaches the system as recited in claim 1, wherein the client is configured to receive a user input with respect to the child frame [C.7:L.10-20] the frame communication code 136 determines that a communication event has occurred for a network page frame 118a (FIG. 1). …code executed from the network page frame 118a has obtained user input, performed a task, etc. so that event indicating a request for communication is generated. …the frame communication code 136 obtains a message associated with the communication event. The message may include multiple arguments according to an API supported by the frame communication code 136 and the network page frames 118a and 118b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cui, Appleton, Stahl and Casalaina with Hanni in order to  communicate user input between iFrames, because it would allow manipulation of data in inter-frame data communication..

Regarding Claim 14, Cui in view of Appleton, Stahl and Casalaina  do not explicitly teach, however, Hanni teaches the system as recited in claim 13, wherein the client is configured to update a hidden item ([Fig. 1, C.6:L.23-35] A messenger frame is generated, the messenger frame corresponds to a hidden iframe, …The frame communication code 136 of the messenger frame may make various API calls, manipulate the DOM. Consequently, the network page generation application 115b generates and updated map 215 to the client 106 for rendering in the network page frame 118b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cui, Appleton, Stahl and Casalaina with Hanni in order to update data using a hidden messenger frame as taught by Hanni, because it would allow secure data communication between frames.

Regarding Claim 15, while, as aforementioned in claim 1, Stahl teaches update insurance-related workflow, however, Cui in view of Appleton, Stahl and Casalaina  do not explicitly teach, but, Hanni teaches the system as recited in claim 14, wherein in response to a user input to update, the client is configured to obtain data from the hidden item and update a transactional object used in the workflow ([C.4:L.43-48], a frame communication code is configured to generate messenger frames to convey messages between the network page frames 118a and 118b. …the messenger frames correspond to iframes in the DOMs of the network page frames 118a, 118b. [C.6:L.23-25] the messenger frame corresponds to a hidden iframe, …The frame communication code of the messenger frame may make various API calls, manipulate the DOM. Consequently, the network page generation application 115b generates and updated map 215 to the client 106 for rendering in the network page frame 118b. [C.7:L.10-20] the frame communication code 136 determines that a communication event has occurred for a network page frame 118a (FIG. 1). …code executed from the network page frame 118a has obtained user input, performed a task, etc. so that event indicating a request for communication is generated. …the frame communication code 136 obtains a message associated with the communication event. The message may include multiple arguments according to an API supported by the frame communication code 136 and the network page frames 118a and 118b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cui, Appleton, Stahl and Casalaina with Hanni in order to update data based on the user input using a hidden messenger frame as taught by Hanni, because it would allow data communication between frames.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448                                                                                                                                                                                              
/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NOTE: The window.postMessage() method safely enables cross-origin communication between Window objects; e.g., between a page and an iframe embedded within it.